 c/f1 1TCase 2:10-cv-05083-JS-AYS                         Document 44 Filed 02/21/19 Page 1 of 26 PageID #: 231
.( f r:-c;F~ . .
  {...··   ~




               .'-· .-   .' ."
                                                                                                                  F'fL!::D
                                                                                           L'   <                  :·::?:'S OFFICE .
                                                                                                        __ , . ' , :
                                                                                       •     ·.•·       I        ••    J   (   COURT E.D.N.Y.


                                 UNITED STATES DISTRICT COURT
                                                                                                             FEB 212019                   *
                             . EASTERN DISTRICT OF NEW YORK
                                 _____________x                                            L-....   1
                                                                                                        ,u 1     ~_)U\NO OFFICE

                                 UNITED STATES OF AMERICA
                                     ex rel. AUDREY CLARBLLI and,       No. cv-10:.sos3 (FB)

                                 LAVERNE O'REILLY

                                 STATBOFNBWYORK.
                                 el reL AUDREY CLARELLI and
                                 LAVBRNB O'REILLY,

                                                  Plaintiffs,.
                                                                                "''.  .
                                                                        STIPULATION ANB·ORDBR
                                                                             OF SETILBMBNT.




                                 CENTER. FOR ADDICTION RECOVERY
                                 AND EMPOWERMENT LLC,
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 2 of 26 PageID #: 232




       individually, and doing business as CARE
       EWA LOSKOT D~SOQ'ZA, individually,
       and doing business as CARE

       EDWARD KRINBTZ,
       JOHN and/or JANE DOES# 6-10,




               . Defendants.
       ________________      x

                                   STIPULATION .AND ORDER OF SETn.EMENT

                   This Stipulation and Order of Settlement (the "Agreement') is entered into between and

       among the United States of~erica, acting through the United States Department of Justice_ and
                                   .                                   .       .
       on behalfofthe Office oflnspector General ("OIG-HHS") ofthe Department ofHealth and_ Human

       Services (collectively, the "United States"), the State ~fNew York (the "State"), acti1.1g through
      · the New York State Office of 1he Attorney General, Medicaid Fraud Control Unit ("MFet.r.'),

       Defendants Center
                   .     for Addiction Recovery and Bmpowennent, LLC ("CARE'')
                                                                       .       and Ewa Loskot

       D'S0117.8 ("Loslmt D'Soma"), and Relator Laverne o·~~lly ( 1lelatot" or "O'Reilly")1(hereafter
                                                                                    11




       collectively refened to as the "Parties''), through their authorized representatives.

                                                            RECITALS
                   A..      CARE was incorporated in th~ State of New York as a limited liability company

       with its principal place of business located at 3001 Expressway Drive, N. Suite 300, Islandia,

       Suffolk County, New York prier to 2011 and its principal place of business located at 2805



        1 1bc   United. States and the State ofNew York decline to intervene in the allegatiom filed by re!ator Audrey
        CJmelli.                                    .                  .
                                                                   2
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 3 of 26 PageID #: 233




       Veterans Memorial Highway, suites 4 and 5, Ronkonkoma, Suffolk Count)', New York for 2011

       though 1he p ~ t

               B.      CARB operated an out-patient facility providing mental health and substance abuse ·

       treatment services and was enrolled as a provider in the New York Medical Assistance Program,

       42 U.S.C. 1396-1396w-5 ("Medicaid" or the "Medicaid Program"), under Medicaid provider·

       n¥J11ber 03035678, during all times relevBBtto this Agreement
               C.     Ewa Loskot D'Souza was the President, founder and sole owner of CARE during

       all times relevant to this Agreement {Hereinafter, "CARE" refers to Defendants CARE and

       Loskot D'Souza collectiv~ly.)
                ..
               D.       'On or about November 8, 2010, Relators Audrey Clarelli and Laverne O'Reilly

       tiled a qui tam complaint in th~ United States District Court for the Eastem District ofNew York
           .                                        .
       (the "Comf.'), captioned United Stafes ofAmerica and State ofNew Yori; a rel. Audrey Glarelli

       and Lavm,e O''Rsilly v.

       pursuant to the Federal False Claims Act, 31 U.S.C. §§ 3730 (b)-(h), and the New York False
                                     0



        Claims Act, State Fin. Law § 190(2) (the "Civil Action!').

               B.      The Deparbnent of Health (''DOH''), following a request ~n or about January 30,

       2014, bythe Office oftheMedicaidlnspectorGeneral ("OMIG''),pursuantto IBNYCRR § 518.7,
                                            . .
       instituted a withhold from payment (hereinafter, the "Withhold Request"), and ~eld in escrow an ·

        amount equal to ten percent {l 0%) of the c.laims submitted by CARE to Medicaid (the "Withheld

        Funds").

               F.      The United States and the State contend that they'bave certain civil claims against

        CARE under 1he Federal False Claims Act, 31 U.S.C. §§ 372~-33~ et seq:, the New York False
                                                        3
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 4 of 26 PageID #: 234




        Claims Act, State Fin._ La~ §§ 189~ et seq., other New York statutes and the common law, as

        spec~tied in Paragraphs 11 and 13, below, arising from the-following conduct, which occurred

        dming the period of January 10, 2010 through September 14, 2011 (the-"Claims Period"), as

        descml=f below (~e "Covered eonduct"):-

                       (a) During the Claims Period, CARE· knowingly submitted or
                           caused to be submitted false claims to Medicaid,- and received
                           payment thereon, for group 'therapy sessions that were not
                           rendered or were unnecessary.            ·

               G.      This Agreeme~t is made in compromise of disputed claims and is neither 11!1

        admission of liabili1;y by CARE or by Loskot·D'Souza nor a concession by the United States and

        the State that their claims are not well founded. Neither _this Agreement, its execution, nor the

        performance of any obligation under it, including any ·payment, nor the fact of settlement, 1s

        intended to· be, or shall be understood as, an admission of liability or wrongdoing, or other

        expressions reflecting upon the merits of the dispute by CARE.

               H.      Relator.Laverne O'Reilly claims entitlement. under 31 U.S.C. §3730 (d) and New

        Yor~ State Fin. Law § 190(6) to a share of the proceeds of this Agreement and to Relator's

        reasonable expenses, attorneys' fees, and costs.

             · I.      To avoid the delay, uncertainty, inconvenience, and expense ofprotracted litigation

        of qlaims relating to the Covered Condu~t, and in consideration of the mutual promises and·

        obligations of this Agreement, the    ~~es agree and covenant to the following ·terms and
        conditions.

                                       n. TERMS .AND CONDITIONS
               1.      CARE shall pay to the United States and the State a total settlement amount of

        FOUR HUNDRED SBVBNTY FIVE TH01:JSAND DOCLARS ($47S,000),· plus applicable
                                                           4
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 5 of 26 PageID #: 235




       inte~ (referred to as the "Total Settlement Amount"). The Parties· agree ~ EIGHTEEN

       THOUSAND ONE HUNDRED EIGIITY-DOLLARS ($18,180) of the Total SettletnentAmount

       constitutm restitution.

              2.     .From the Total Settlement AmotBlt, CARE shall pay to the United States the total

       ~ of ONBHUNDRBD NINBTY1HOUSAN)) DOLLARS ($1-90,000), plus applicable inten,st,

       (1he "United States 'Settlement Amount"), and to th~ State the total sum of TWO HUNDRED

       EIGHTY FIVE THOUSAND DOLLARS ($285,000) plus applicable interest, (the "State

       Settlement Amount").

              3.      The To1al Settl~ent Amount shall be paid to the United States and to the State as
       fellows:

                      a.   Initial Payments to the United States and to the 8_tate

                                 (i)      The Parties understan~ that as o(November 19, 2018, the Withheld

                                          Funds totaled · at least TWO HUNDRED NINETY SEVEN

                                          THOUSAND       ~        HUNDRED FORTY NINE DOLLARS

                                         . AND SEVEN~ ($297,349.07)~

                                 fd)      CARE consents to the transfer and payment to 1he State of all of the

                                          WithheliFunds held in escrow by DOH pursuant to the Withhold

                                          ~uest;
                                 (iii)    Withjn 30 days ofthe Effective Date ofthis ~greem~ MFCU ~JI
                                          request that OMIG direct DOH Jo cease withholding additional

                                          funds from claims ~bmitted by CARE pursuant_ to the W~old



                                                            s
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 6 of 26 PageID #: 236




                              Request. Further MFCU will request that DOH transfer all Withheld

                              Funds to MFCU as soon as practicable pursuant to this Agreement;

                      (iv)    CARE agrees to cooperate with. MFCU, OMIG, and ot)Jer

                              representative!i of· the State in effectuating the transfer of the

                              Withheld Funds to _the State, including but not Jimited to, executing

                              any documents necessary to effectuate th~ 1rabsfer;

                      (v)     ~I Withheld Funds transferred and paid to the State shall be applied

                              and credited toward CARB's ~ payment of the Total Settlement

                              Alnoun~ pursuant to the terms of this Agreement;

                      (vi)    If any Withheld Funds. are. transferred or paid by DOH directly to

                              CARE before• CARB's full payment of the Total Settlement

                              Amount, CARE agrees to notify the State immediately and to remit

                              all W'rthheld funds received to MFCU ~y wii_-e transfer or· certifi~

                              check within five (S) business days of 1he rece~t of such Withhelci

                              Funds. Once received by MFCU, these funds will be credited and

                              applied toward payment of the Total Settlement Amount pursuant to

                              the tenns of this Agreement;

                      (vii)   After it receives the Withheld Funds, the State shall transfer to the

                              United States 40% of the amount it receives and such amount shall

                              be credited to the amount that CARE owes to the United States as

                              the "United States Initial Paym~t.'' The State shall credit 60% of



                                                6
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 7 of 26 PageID #: 237
                                              ·,




                                the Withheld Funds that it receives to the amount that CARE owes

                                to the State as the "State Initial Payment" and

                        (viii) No later than 60 days from· the Effective Date of·this Agreement,

                               . MFCU will provide written notice (th~ "Written Notice") to CARE .•

                                of the total amount of W'rthheld Funds received by the State as of

                               the date of the Written Notice, by sending the Written Notice via

                               Overnight Mail to CARE's counsel.

                 b. Remaining Balance Pa,ments to the U,:,ited States and to the Stale

                        (i)    CARE shall pay the Remaining Balance of the Total Settlement

                               Amount due to the United States and the State after application of

                               the United States Initial Payment and the State Initial Paynten~ plus

                               applicable interest, in 33 monthly installments (the "Installment

                               Payment") in accordance with Exhibit 1 (United States Remaining

                               Balance Payment Schedule) and Bxhibit 2 (New York State

                               Remaining Balance Schedule);

                        (ii)   Each monthly Ins1allment Payment shall be due on or before the 1st

                               of every month, commencing with the month of March 2019 and

                               ending with the month of November 2021 (the "Installment

                               Period");

                        (di}   ·-cARB may prepay any portion of the Remaining Balance of the

                               Total SeUlement Amount due hereunder without penalty, but no

                               prepayment shall reduce the monthly · 1nsta11ment Payments;
                                                   ,
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 8 of 26 PageID #: 238




                                    However the United States ~d the State agree to reduce the amount

                                    of applicable interest, as· appropriate. Any such prepayment of the

                                    Remaining Balance of•the Total Settlement Amount .shall be made

                                    to   the United States and to the State in amounts equa1 to their

                                   'respective proportionate shares of the Total Settlement Amount

                            (iv)    I( ~ th~ date of November 1, 2021, there is an outstanding

                                    balance due to the United States or to the State under this

                                    Agreement, CARE shall pay the outstanding balance no later than

                                    November 10, 2021; and

                            (ax)    If the State receives Withheld Funds from DOH in excess of TWO

                                    HUNDRED NINETY SEVEN TIIOUSAND ,mmE HUNDRED
                                      .           .
                                    FORTY NINE DOLLARS AND SEVEN CENTS ($297,349.07),

                                    the excess amount shall be applied to the Remaining Balance of the

                                    Total Settlem~nt Amount and deducted from CARE's final

                                    Installment Payment{s) to 'f:he United States and the ~tate.

              :4.   .CARE shall discharge its debt to the United States for the United States Settlement

       Amount under the.following terms and conditions:

               a)     Each Installment Payment owed to the United States descn"bed above shall be
               made by an electronic funds transfer pursuant to written instructions provided by the
             · United States Ntc,rney's Office.·                                      ·

            · b)      In the event that CARE fails to pay the United States Settlement Amount within the
              thue such payment is due, CARE shall be in default of their payment obligations
              ("Default"). The United S~ will provide written notice of the Default to CARE and
              they shall have the opportunity to cure such DefimJt within five (5) business days from the
              date of receipt ofthe notice. Notice ofDefault will be delivered to CARE, Dr to such other
              representative as they sba11 designate in advance in writing. If CARE fails to cure such
                                                       8
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 9 of 26 PageID #: 239




                Default within five (S) business days of receiving the Notice of Default ("Uncured
                Deiiwlt"), interest on the United States Settlement Amount shall accrue at the rate of 12%
                per annum compounded daily from the date of Default on the unpaid amount (principal
                and interest balance). Upon an Un~~ Default, the United States, at its sole option, may:
                (i) offset the unpaid balance frolD any amounts due and owing to CARE by any department,
                agency, or agent of the United States at the time of Default; (ii) collect the entire wipaid
              · balance of the Settlement Amount, pl'18 interest, incJudjng 12% interest from the date of
                Default, and all other amounts due upon the eventofDefault as specified in this paragraph;
                (iii) tile a civil action for the Covered Conduct; (iv) exercise any other rights granted by
                law or in equity, including referral of this matter for private collection; or (v) exclude
                CARE from participating in all Federal health care programs pµrsuant to P.aragl'aph 8,
                below, until CARE pays the United States Settlement Amount, applicable interem, and
                reasonable costs as set forth in thi!I.Paragraph. _In the event a complaint if filed pursuant to
                subsection (lh) of this paragmpb, CARE ~grees not to plmd, arnue, or otherwise raise any
                defenses under the theories of statute ofliinitations, Jach~ estoppel, res judicata, or similar
               theories to the allegations in the complaint, except to the extent such defenses were
              · available to CARE on the Bifective Date of this Agreement. CARE agrees not to contest
                any consent judgment,. offset, recoupment, and/or collection action undertaken by the
               United States pursuant to this paragraph, either administratiyely or in any state or federal
                court, except that CARE shall not be precluded from asserting the afflnnative defense of
               payment or miscomputation. CARE shall pay to the United States all reasonable costs of
                collection and enforcement under this paragraph, inclu~ing attorneys' fees and expenses.

               5.      CARE shall discharge i1s _debt to the State for the State Settlement Amount under

        the following t\'nDS and conditions:

               a)      CARE shall pay ~h Installment P~ent owed "to the State by certified check,
               bank check or money order, made payable to the· ''MFCU Restitution Fund" and delivered
               to the New Yotk: State Attomey-General's Office, Medicaid Fraud Control Unit, 28 Lloerty
               Street, New York, New York 1000S, Attentio~ Finance Deparbnent, or electronically,
               pursuant to written transfer instmctiqns to be provided by MPCU.

                b)       In the event that CARE fails to pay th~ State Settlement Amount within tht? time
                such payment is due, CARE shall be in default of their payment obligations ("Default").
                The State will provide written notice of the Default to CARE and CARE shall have the
                opporb.Jney to cure such Default within five (5) business days from the date of receipt of
                the notice. Notice of Default will be. delivered to CARE, or to such·other representative as
                it shall designate in ~ance in writing. In the event of an Uncured Default, the remaini~g
                unpaid balance of the State Settlement Amount, shall become immediately due and
                payable, and interest shall acmue &:t the rate of 12% per annum compounded daily from the
                date of Defiwlt on the remaining unpaid total (principal and interest balance). Upon ~
                Uncured Default, the State, at its sole option, may: (i) execute upon the consent judgment
              . l)fO!ided under Paragraph 6, below, ("u) offset the ~aining unpaid balance from any
                                                          g
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 10 of 26 PageID #: 240




,
,




                 amounts due and owing to cAR.E by any deparhnent, agency, or agent of the State at the
                 time of Default; (ii") collect the.entire unpaid balance of the State Settlement Amount, plus
                 in~st, including 12% interest from the date of Default, and all other amounts due upon
                 the event ~f Default as specified in this paragraph; (ih") file a civil action for the Covered
                 Conduct; (iv) exetcise- any other rights granted by law or in equity, including referral of
                 this matter for private collection; or (v) exclude CARE· from participating •in all State
                 health care programs until CARE pays the State. Settlement Amount, applicable
                 intei'est. Acceptance by the State of late payment with interest shall not cure 1111y other.
                 Default heremder. In ·the event a complaint is tiled pursuant to subsection (iii) of this
                 paragraph, CARE agrees not to plead, argue, or otherwise raise any defenses under the
                 theories of statute of !imitations, laohes, estoppel, res judicata, or similar theories to the
                 allegations in the complaint, except to the extent such defenses were available to C~ on
                 the Effective Date .of.this Agreement. CARB agrees not to contest any consent judgment,
                 offset, recoupment, and/or collection action undertaken by the State pursuant to this
                 paragraph, either administratively or jn any state or federal court, except that CARE shall
                 not be precluded from asserting the · 8:ffitmative defense of payment or
                 miscomputation. CARE shall pay to the State all reasonable costs of collection end
              ·. enforcement under. this paragraph, including attorneys'· fees end expenses.

               c) In the event that tbl' State seeks remedies for collection or. enforcement of CARE's
             . obligations hereunder, and the State substantially prevails in its collection or enforcement
               action, CARE-shall be responsible for all costs and expenses incum:d by the State in
               connection with that action.                             ·

               6.        In consideration forthe United States' end the State's agreement to accept transfer

        and payment of the Withheld Funds ~d the Installment Payments as delineated in Paragraphs 3 -
                     .                  .
        5, above, CARE will execute an Affidavit of Confession of Judgment in the amount of FOUR

        HUNDRED SEVENTY FIVE THOUSAND DOLLARS ($475,000), in the fonn ann~ed as

        Exhibit 3, simultaneously with the execution of this' Agreement CARB consents to tlie filing of

        said Affidavit of Confession ~f Judgme:m and Judgment thereon (~e "Judgment" without ~er
        .             .
        notice), less any monies received, plus all costs of collection, including attorney's fees and
                          .                        .           .                                          .
        expenses incurred equal~ ten pez:cent of the total amount owed, post-judgment interest and other

        proper relief without furtlier notice to CARE. The State, in i~ soie discretion, may exercise any

        rights granted by law or in equity to collect on ~e debt .CARE agrees not to contest any consent

                                                          10
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 11 of 26 PageID #: 241




        judgment, offset, or any collection action undertaken by the State pursuant to this paragraph, either

        adminisfffltively or in any state or federal court. The State may take all measures available to it to

       -execute   on the consentjudgment W-.tthin 30 days of CARB's full payment ofthe Total Settlement
        Amount, the State shall file a satisfaction of judgment with respect to the consent judgment ii1

        accordance with CPLR § 5020.

               7.       Notwiths•ding the foregoing, in the event of an Uncured Default as defined in

        Paragraphs 4 and 5 above, OIO-HHS may exclude CARE from participating in all Federal health

        CARE propms until CARE pays the remaining· United States Settlement Amo~t and State

        Settleme~ Amount, applicable interest, and reasonable costs, as set forth in Paragraphs 1 and 2,

        above. OIG-HHS will provide written notice of any such exclusion to CARE. CARE ~ves any

        fiuther notice of the exclusion under 42 U.S.C. § 1320a-7(b)(7), and agrees n'Ot to contest such

        exclusion either administratively or in any state or federal court. Reinstatement to program

        participation is not automatic. If at the end of the period of exclusion CARE wishes to apply for

        reinsfatem~ CARE must su~ a written request for reinstatement to O10-llllS in acconiance
                              .          .        .                                      .
        with the provisions of42 C.FJ\. §§ 1001.3001-.3005. CARE will not be reinstated unless and until

        OIG-BHS approves such request for reinstatement

                8.       In the event of any criminal prosecution or administrative action relating to the

        Covered Conduct, CARE further waives ~d will riot assert any defenses ·it may have to any action

        rela~g to the Covered Conduct to the extent that such <lefenses may be based in whole or in part

        on a conten~on that, under the Double Jeopardy Clause in the Fifth Amendment of the United

        States Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the United

        States Constitution, this Agreement bars a remedy sought in such action. Nothing in this paragraph

                                                          11
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 12 of 26 PageID #: 242




            .         .
       or any otherprovisi~n of~s Agreement constitutes an agreement by the United States concerning

       the characterization ofthe Total Medicaid SettlementAmoW1t forpmposes ofthe Internal Revenue

       Jaws, Title 26 of the United States Code.



                9.        Subject to the exceptions in Paragraph 10 below (concerning excluded claims), and

       conditioned upon CARE's full payment ofthe Total Settlement Amount, the United States releases

       CARE from any civil or administrative monetary claim the United States has for the Covered

       Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil
                                                                          . Monetary Penalties Law,.
       42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies A~t, 31 U.S.C. §§ 3801-3812; any

       statutory provision creating a cause of action for civil damages or civil- penaltjes for which the

       Civil Division of the Department of Justice has actual and present authority to assert and

       compromise pursuant to 28 C.F.R. Part 0, Subpart L 0.~S(cf1 or the common law :tfleories of

       payment by mistake, unjust enrichment, and ~d.

                10.       Notwiths1Jmding the releases given in Paragraphs 9 of this Agreement, or any other

       term ofthis Agreement, the following claims ofthe United States are specifically reserved and are

       not released:

                          a.     Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

                          b.                       "
                                 Any criminal liability;

                          c.     Except as explicitly stated in this Agreem~t, any administrative liability,
                                 including mandatory exclusion from Federal healthcare programs;
                          d.     Any liability to the United States (or its agencies) for any conduct oth~ than
                                 the Covered Conduct;                                          ·

                          e.     Any liability based upon obligations created by this Agreement;
                                                           12
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 13 of 26 PageID #: 243
                                   .,




                       £          Any  liability for expn:ss or implied wammty claims or other claims for
                                  defective
                                      . or deficient products,
                                                                  or services, including quality of.goods and
                                  services;

                       g.         Any liability for :failure to deliver goods or services due; and

                       h.         Any liability for personal. injury or property damage or for other
                                  consequential damages arising :from the Covem,1 Conduct
               11.     Subject to the exceptions in Pamgraph 12 (conceming excluded cl~) below, ~d

        conditioned upon CARB's :full payment of the Total Settlement AmoUDt and subject to Paragraph
                                    .                        .
        24 below (conceming bankmptcy pioceedmgs commenced within 91 days of the Bffectiv,e Date),

        the State releases CARB from any civil monetary cause of action that the State has for the Covered

    .   Conduct under the New York:Fals~ Claims Act, N.Y. State Fin. Law§§ 189 et seq., Social Services

        Law § 14S-b, :Bxecatfye Law § 63(J2), Exe9utive Law §63-c, or any comm~ law or equitable

        theories of liability, including but not limited to ~ emichment and fraud

               12.     N o ~ any release given in this Agreement, or any other tean of the

        Agreement, the following claim& of the State are specifically reser'Ved and are not released:

                           a.    Any civil, crlmina1 or adminis1rative liability arising under New "¥"ork Tax

                                 Law;

                           b.    Any ctvi1 liabiley that CARE bas or may have ~er any state statute,

                                 :regulation_ or rule not covered by this Agreement;

                            c.   Any administrative liability, including mandatory or pemnssive exc\usion

                                 from the Medicai~ program;       .

                            d    Any criminal 1.iability for any conduct other than~ Covered Conduct The

                                 STAm will not prosecute or bring any other action against CARE for

                                 violations of law mising from the Covered Conduct.
                                                            13
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 14 of 26 PageID #: 244

 ·,




                          e. "Any liability to die State (or its agencies) for any conduct other than the

                               Covered Conduct;
                                                                                 .            .
                          f.   Any liability of individuals other than Defendant Loskot D'Souza.

                          g.   Any liability for express or implied warranty claims· or other claims fo~

                               defective or deficient products or services, including qqality of goods and

                               services;

                          h. Any liability for failure to deliver goods or services due;

                          i.   Any liability for personal or property damage or for other consequential

                               damages arising from the covered conduct;

                         j.    Any liability for patient abuse or neglect; and

                         le. Any liability based.upon obligations created by this Agreement

                13.     CARE fully and finally releases the United States, the State, and their agencies,

       ·current and former employees, officers, agents, and servants, from any-claims (including attorney's

        ~ees, costs, and expenses of eveey kind. and however denominated) that CARB has asserted, could

        have asserted, or may assert in the future against the United States, State, or their agencies, current

        or former employees, officers, agents,.and servants, related to the ~rs arising from the Covered

        Conduct, th\' Civil Act;ion, the investigation and any prosecution th~f, and this Agreement.

                14.     In considemf;ion of the obligations of the Relator set forth in this Agreement,. Care,
                                                                               .              .
        on behalf of itself, ancf: its officers, agents and employees fully and finally release R.elator and her   .
                                         .          .
        respective heirs, su~sors, attomeys, agents, and assigns from any claims that Care        has  asserted,

        could have asserted,.or may assert in the future against Relator and her heirs, successors, attorneys,

        agents and assigns related to the Covered Conduct, Relator's investigation and prosecution theM?f·

                                                          14
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 15 of 26 PageID #: 245




               15. · ~ consideration of the obligations of CARE set forth in this Agreement, Relator

        for herself and for her heirs, successors, attorneys, agents, and assigns agrees to release· CARE •

     • •from any civil m9netary claha the Re~ has or may have for herself for the Covered Co~uct

        against CARE or on behalf of the United States or 'the State under the federal False Claims Act,

        31 U.S.C. §§ 3729-3733, orthe New York False Claims Act, N.Y. State Finl.aw§§ 189 et seq.,

        except that Relator retains her claims to seek reasonable attomeys·fees and costs from CARE. .
               16.     Payments by the United States and the State to the Relator, as provided _in

        § 373Q(d)(l) andN.Y. State Fin. Law §190(6)(a), are not included ~n this,:A~cnt, and will be

        tho subject of a separate agreement. The United States and 1he Re]ator have agreed on a _Relator's

        share ofthe Umted. States Settlement Amowt of 15%; the State and th~ Relater have agreed on a

        Relator's shire of the Stale Settlement Amount of 15%. Payments made to the Relator pursuant
        to§ 3730(d)(l) and N.Y•. State Fin. Law §190(6)(a) are contingent upon the United States and the

        State receiving the Settlement Amount payments set forth ih Paragraph 2 and -3, above. It is

        expressly understood and agreed that the United States and the State in no way promise, guarantee,

        nor are liable to Relator for the Qollection·or payment of any funds plll'Suant to this Agreement or

        the payment ofRelator's s1-re except      as provided ·herein for funds actuallycollected and received
                      .                       .
        by the United States and the State. Contingent upon actual receipt of payments, including accrued

        ~        if any, as set forth io Paragraphs 2 and 3; the United States·~d the State shall promptly

        infonn Re~ator's counsel of such payment's ~ipt, and pay to Relator any agreed-upon Relator's

        share as soon as feJlS11>1' after receipt, in accordance with payment instructions to be provided in

        writing by Relator's counsel.



                                                            IS
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 16 of 26 PageID #: 246




                17.    Relator and her heirs, successors, attorneys, agents and assigns shall not 9bject to

        this Agreement and agree and _confirm that 1his A~ent is fair, adequate, and reasonable under

        all the circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B) · and N.Y. State Fin. Law

        ~190(S)(b)("ti). Relator, for herself and for her heirs, successors, a~meys, agents, and ~signs,

        ~Y and finally releases, waives, and forever discharges the United States and the State, their

        agencies, current and former employees, officers, agents, and servants from any claims arising

        from or relating to 31 U.S.C. §§ 3729-33, et seq. andN.Y. State Fin. Law §190, from any claims ·

        arising from the filing ofthe Civil Action, fi:om any other claims for a share of the Total Settlement

        Amount, and mfull settiement of any claims Rela~r may have against th~ United States and the

        ·state under this Agreement. This Stipulatio~ does not resolve nor in any maQ11er affect any claims
        that the United States or the State bas or may have against Relator arising under the tax laws of

        the United States or the State tax laws, or any claims arising under this A~ent.

        OTHER PROVISIONS

                18.                                                          a
                       The Settlement Amount shall not ~e decreased as result of the denial of claims

        for payment now being withheld fi'dm payment by any Medicaid contractor· (e.g., Medicaid

        Managed care provider, fiscal intermediary, carrier) or any State payer, ·related to the Covered

       · Conduct.

                19.   . CARE agrees n~t to resubmit to Medicaid, any Medicaid contractor, or any State

        payer any previously denied claims related to the Covered Conduct, and agrees not to appeal any
                                .                           .
        such denials of claims. .

                20.    CARE agrees to the following:

                           a. Unallowable Costs Defined: All ~sts (as defined in the Federal
                              Acquisition Regulation, 48 C.F.R. § 31.20S:47, and in Titles XVIlI and
                                                          16
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 17 of 26 PageID #: 247

                                                                        ·,




                          XIX of the Social Security Act, 42 U.S.C. §§ 1395-139Skkk-1 and 1396-
                          1396w-5, and the regulations· and official program dfrectives promulgated
                          thereunder) incurred by or on behalfof CARE, its present or former officers,
                          directors, employees, shareholders,
                                                      ..      and agents in ~onnection w~:

                                 i.   the matters covered by this Agreelllent;

                                ii.   the State's audit(s) and civil and any criminal investigation(s) of
                                      the matters covered by this Agreement;

                               iii.   CARE's investigation, · defense, and corrective . actions
                                      undertaken in response to the State's audjt(s) and civil and any
                                      crb;ninal investigation(s).in connection with the matters covered
                                      by this Agreement (including attorney's fees);

                               iv.    the negotiation and perfonnance of this Agreemen1;

                                v.    the payments CARE makes to the State pursuant to this
                                      Agreement and any payments GARE makes to Relator,
                                      including costs
                                                   and attorneys' fees,
                          are unallowable costs for government contracting purposes and under the
                          Medicare Program, Mtdicaid Program, TRICARE Program, and Federal
                          Employees Health Benefits Program ("FEHBP") (hereinafter referred to as
                          "Unallowable Costs'i.                  ·
                    b.    Future Treafment of Unallowable Costs: Unallowable Costs shall              be
                           separately determined and accounted for in non-reimbursable cost centers
                           or categories by CARE, and CARE shall not chatge such Uriallowable Costs
                           directly or indirectly to any contracts with or grants from the United States,
                         . any HHS or HRSA program, or any State Medicaid program; or o1herwise
                           seek payment for such Unallowable Costs through any, cost reports, cost
                           staieJI!ent9, infonnation statemen1s, appeals, grant applications or other
                           payment requests submitted by CARE or any of its subsidiaries or affiliates
                           to 1he Medicare, Medicaid, TRICARB, or FEHBP Programs..

                    c. Treatment ofUnallowable Costs Preyiously Submitted for Payment: CARE
                       further agrees that within 90 days o( the Effective Date it shall identify to
                       applicable Medicare and 1R.ICARE fiscal intennediaries, carriers, and/or
                       contractors, Medicaid and FEHBP pscal agents, and HHS or HRSA agents,
                       any Unallowable Costs (as defmed in this paragraph) included in payments
                       previously sought from the United States, State, or any State Medicaid
                       program, including, but not limited to, "payments ·sought in any cost reports,
                       cost statements, infonnation reports, grant applications, ~ppeals, or other
                                                     17
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 18 of 26 PageID #: 248




                              payment requests already submitted by CARE or any of its subsidiaries or
                              atlj]iates, and shall request, and agree, that such cost reports, cost
                              statements, infonnation reports, grant Jl))plications, appeals, or· other
                              payment requests, even if already settled, be adjusted to account for the
                              effect of the inclusion of the unallowable coets. CARE agrees that the
                              United States and the State; at a minimum, shall be entitled to recoup from
                              CARE any overpayment plus applicable interest and penalties~ a result of
                            · the inclusion of such Unallowable Costs on previ9usly--submitted cost
                              reports, information reports, cost statements, grant applications, appeals, or
                              requests for payment. Any payments due after the adjustments have been
                              made shall be paid to the United States and to the State. The United States
                              and the State ~ e their rights to disagree with" any calculations submitted
                              by CARE or any of its subsidiaries or affiliates on the effect of inclusion of
                              Unallowable Costs (as defined in this paragraph) on CARE or any of its
                              subsidiaries or affiliates', cost reports, cost statements, iofonn~on reports,
                              grant applications, appeals, or other payment requ~.

                           d. Nofhing in this Agreement shall constitute a waiver of the rights of the
                              United States and State to audit, examine, or re--examine CARB•s books and
                              records to detemrlne that no Unallowable Costs have been claimed in
                              acccmlance with the provisions of this paragraph.

               21.    . CARE agrees~ it waives ~d shall not seek payment for any of the healthcare

        billings covei:ed by this Agreement from any healtlicare beneficiaries or their parents, sponsors,

       · legally responsiole individuals, _or third party payors based upon the claims ~ed. as Covered

        Conduct

               .22.    CARE warrants that it bas reviewed its financial situatiop an~ that it currentl:y is ·
                                                                                                 .         .
        solvent within 1he meaning of 11 U.S.C. §§ S47(b)(3) and 548(a)(l)(B)(ii)(l), aitd (a) shall remain

        solvent follo~g payment of the Settlem~ Amount due as of the Effective Date (either through

        payment or by -1er of the Withhold Funds to the State) of the Agreement~ (b) expects to

        remain solvent following payment ofthe remainder ofthe Settlement Amount. Further, the Parties

        wmant that, in evaluating whether to execute 1his Agreement, they (a) have intended that the

        mutual promises, covenants, and obligations set forth constitute a contemporaneous excbange for ·

                                                        18
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 19 of 26 PageID #: 249




        new yalue given to CARE, within ·the meaning of 11 U.S.C. § 547{c)(l), and (b) conclude that

        these nµitual promises, covenants, end obligations do, in fact, constitute such a contemporaneous

        exchange. Pmther, the Parties warrant that the mutual promises, covenants, and obligations set

        forlh herein are intended to and do, in fact, represent a reasonably ec,_uivalent exchange of value

       that is not intended:to hinder, delay,   or defraud any entity to which CARE was or became indebted
        to on or after the date oftlus 1ransfer, within the meaning of 11 U.S.C. § S48(a)(l).

               23.     If within 91 days of the Effective Date of this Agreement or of any payment made

        under this Agreement, ·CARE commences, or a third party connnences, any case, proceeding, or

        oth~r action under an! law relating to bankruptcy, insolvency, reorganization, or relief of debtors

        (a) seeking to have any order for n:lief of CARE's debts, or seeking to adjudicate CARE as

        bankrupt or insolvent; or (b) seeking appointment of a ~iver, trustee, custodian, or other similar

        official for CARB or for all or any substantial part of CARB's assets, CARE agrees as follows:

                           a.   CARB's obligations under this Agreement may not be avoided pursuant to
                                11 U.S.C. § 547, and C~ shall not argue or otherwise take the position
                                in any such case, proceeding, or action that:· (i) CAJ(B's obligations under ·
                                this Agreement may be avoided under 11 U.S;C. § S47; (n") CARE was .
                                insolvent at the time this Agreement was entered mto, or became insol~ent
                                as a result ofthe payments made.to the United States or New Yorlc State; or·
                                (iii) 1he mutual promises, covenants, and obligations set forth in this
                                Agreement do not constitute a contemporaneous exchange for new value
                                given to CARE.                     ·
                                                                 '
                           b. If CARB's obligations under this Agreement are avoided for any reason,
                              including, but not limited to, through the exercise of a trustee's avoidance
                              powers under the Bankruptcy Code, the United States aiid 1he State, at their
                                ·sole option, may rescind the releases in tms Agreement and bring any civil
                                 and/or administrative claim, action, or proceeding against CARE for the
                                claims that would otherwise be covered by the release provided in
                                Paragraph 2 above. CARE agrees that: (i) any such claims, actions, or
                                proceedings brought by the State are not subject to an "automatic stay"
                                pursuantto 11 u.s.c. § 362(a)as·a result of the action,case,or proceedings
                                descn"bed in 1he first clause of this paragraph, and CARE shall not argue or
                                                           19
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 20 of 26 PageID #: 250




                               otherwise contend that the United Sf!it~ and State's claims, actions, or
                               proceedings are subject to an automatic stay; (ii) CARE shall not plead,
                               argue, or otherwise raise any defenses under the theories of statute of .
                               limitations, ]aches, estoppel, or similar theories,· to any such civil or
                               administrative claims., actiob$., or proceeding that are brought by the United
                               States and the State within 60 ealendar days ofwritten notification to CARE
                               that the releases have been rescinded pursuant to 1his paragraph, except to
                               the extent such defenses were available on November 8, 2010, and (iii) the
                               Unif.e4 States and the State have a valid claim against CARE in the amount
                               of Four Hundred Sevent¥ Five Thousand Dollars ($475,000), and the
                               U~ States and the State may pursue their claims in the case, action, or
                               proceeding referenced in the first clause of this pa.i,graph, as wel! as in any
                               other case, ~o~ or proceeding.

                           c. CARE aclmowledges that its agreements in this paragraph are provided in
                              exclpmge for valuable consideration proyided in this Agreemen~

               24.     Contemporaneously with the filing ofthis Settlement Agreement, the United States

        and the State shall_ file in ~ Civil ~ction ~ Notice of Partial Intervention and a Proposed

       .Unsealing Order. Upon receipt of the Initial Payment described in Paragraph 3, above, the United

        States, State and Relator shall promptly sign and file· a ~oint Sµpulation of Dismissal of-this Civil

        Action pursqantto Rule 4 l(a)(l). The dismissal shall be wi~ ·prejudice as to Relater. ~ith respect

        to the Unqed States and State, the dismissal sliall be with prejudice as to the allegations contained

        in the Covered Conduct, and without prejudice as to any other to allegations contained in Relator•s

        complaint

               25.     Except a& expressly provided to the conf:tmY in this Agreem~nt with regard to

        ~ ' s liability to counsel for Relator for a~ailable attorney's fees and costs, each Party shall

        bear its own legal and other costs incurred in coMection with this matter, including the preparation

        and performance of this Agreement. · ·

               26.     Bach Party and signatory to this Agreement represents that it freely and voluntarily

        enters in to this Agreement without any degree of ~uress or compulsion.
                                                         20
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 21 of 26 PageID #: 251

  I   •                                                                                                          "I




                 27.        This Agreement is govemed by ~e laws       of the United States.   The exclusive ·

          jmisdiction and v~ for any dispute relating to this Agreement is the United States Distri~ Court

          for the EaslmiDistrlct of New York.      The State does not waive any objection it~ have that a
          claim by CARE for any payment by the State is properly vested in the New York State Court of

          Claims.       .

                 28.        For purposes of COllStmingtbis .Agreement, this Agreement shall be deemed to have

          been dra:Ded by all Parties to this ~ e n t an~ shall not, therefore, be constmed against any

          Party for that reason in any subsequent dispute.

                 29.        The· terms of this Agreement shall remain effective notwithstanding any appeal,

          collateral aUack, or any cball.enge io any orindneJ charge, conviction, plea er sentencing of any

                                                        . but not. limited to, the reversal, modification,
          person related to the Covered Conduct, including                                     .           or

          dismhisal of all of imy portion of such charge, conviction, plea or     sentence, or the charging,
          conviction, plea or sentencing of any other person.

                 30.        This Agreement ~nstitutes the complete agreement between the Partiea This

          Agreement may not be BJ11ended except by written consent of the Parties.

                 31.        ~ undersigned counsel represent and wammt that they are :fully authomed to

          execute~ Agreement on behalf ofthe persons and entities iildi~ below:
                 32..       This Agreement may, be executed in counterparts, each of which constitutes an

          original and all of which coiistitute one and the s~e.Agreement
                                                     .                 .
                 33.      This Agreement is binding on CARB's successors, ownem, transferees, heirs, and

          aasigns.

                 34.        This Agreemends binding on Relator's successors, transferees, heirs, and assigns.

                                                             21
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 22 of 26 PageID #: 252




                3S.    . All Parties_ consent to the disclosure of this Agreement, ancl infonnatioQ about this

        Agreement, to the public by the United States and the State..
                                                                          .                        .
                36.     Any failure by the United S1ates or the State to insist upon the strict perfonnance

        of any of the provisions of this Agreement shall not be deemed a waiver of any of the provisions

        hereo( an~ the Uni¥ States and the State, notwithstanding that failure, shall have the right·
                              .                             .                              .
        thereafter to insist upon strict perfonn~ce of any and all of the provisions of this Agreement

                37.     This Agreement is intended to be for the benefit of the Parties only. The Parties do

        no~ release any claims Jlg8imt any other person_ or entity.

                38.     CARE agrees not to take any action or to make or pennif to be made any public

        statement den.yin& directly or indirectly, any finding mthis Agreement or creating the imp~on

        that 1his Agreement is without factual basis. Nothing in this paragraph affects CARE's: {a)

        testimonial obligations; or {b) right to take legal or factual positions in defense of litigation or other

        legal proceedings to which the State is not a party; or (c) right to state that tJiis Agreement is not

        an admission of liabilitJ by CARE.

                39.     This Agteement is effective on the date of signature of the last signatory to the
        Agreem~ ("Effective Date" of this Agreement). S i ~ delivered by facsimile transmission

        or as .pdf attachments shall constitute acceptable, binding signatures .for purposes of this

        Agreement.

                40.    · Any notices pursuant to this Agreement shall be in writing and shal~ unless

        exi,ressly provided otherwise herein, be given by hand delivery, express courier, or facsimile

        transmission followed by postage-prepaid mail, and shall be address~ as follows:



                                                           22
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 23 of 26 PageID #: 253




       IF TO THE UNITED STATES:

             United States Attorney's Office
             Bastem District of New York; Attn: Assistant United States Attorney Diane Beckman
             610 Federal Pl87.a, Cen1ral Islip, New York 11722

        Jli'TO THE ATTORNEY GENERAL and the STA~:

             New York State~ttomey General's Office
             Medicaid Fraud Control Unit; Attn: Chief: CMI Enforcement Division
             28 Liberty Street, 13th Floor, New York, New York J000S

       IF TO DEFEND.ANTS CENTER FOR ADDICTION RECOVERY AND
       EMPOWERMENT, LLC and EWA LOSKOT D'SOUZA: ·

             Ewa Loskot D'Souza
             Cent.er for Addiction Recovery and Empowerment, LLC
             Law Offices of Stanley E. Orzechowski, P.C.
             38 Southern Boulevard, Suite 3, Nesconset, New York 11767
             Facsimile:631-862-7183
        IFTORELATOR:

             Laverne O'Reilly
             Campanelli & Associates, P.C••
           · Andrew J. Campanelli, Esq
             Attorneysfor Relator
             623 Stewart Avenue, Suite 203, G~en C~, NY 11S30
             Tel. (516) 746-i900




                                                   23
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 24 of 26 PageID #: 254




     '
         '




             ~ UNITED STATES

              Dated:Jen~'Jlle19
                                                                       York

                                     By:
                                              Dl81le C. Leonardo
                                              Assistant. United States Attorney
                                              610 Federal Pim ·
                                              Central Islip, New York 11722

                                     By:     c&~'<_
                                              LisaM.Re
                                              Assistaqt Inspector General for Legal
                                              Affairs .                                 .
                                              Office of Counsel to the Inspector General ·
                                              Office of the Inspector General
                                               United States Department of Health and
                                             . Human Services




             THE STATE OF NEW YORK

              Dated:January18,2019

                                     B
                                                       erchan
                                           . . · peoial Assistant Attorney General
                                               ·Medicaid Fraud Control Unit
                                                300 Motor Parkway, suite 210
                                                Hauppauge, New York 11788




                                            24.
Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 25 of 26 PageID #: 255




           DEFENDANTS CENTERFORADDIC'DON RECOVERY AND EMPOWERMENT, LLC
           AND EWA LOSKOT D'SOUZA

           By signing below, I conjlrm that I have read and understood the above.
                                                        AGREED AND CONSENTED TO:



                                                        Ewa Loskot D'Souza, as ~ and President of
                                                        CBNTBR.FORADDICTION RBCOVERY AND . ·
                                                        EMPOWERMENT, LLC




                                                         BWA LOSKOT D'SOU           individually

           On the l ~ y ofJanuary in the year 2019, before me, the undersigned, personally appeared Ewa
           ~ t , personally known to me or proved to me on the is of satisfactory e •          to be the
           individual whose name is subscnned to the within instnun




                                                          Appro,ed as to Form:

             Dated: January 19, 2019                      LAW OFFICES OF STANLEY B. ORZECHOWSKI, P.C.
                                                          AJtorneyfor Defendant
                                                          38 ·Southern Boulevard
                                                          Nesconset, New York 11767




      .I




                                                         2S
.   Case 2:10-cv-05083-JS-AYS Document 44 Filed 02/21/19 Page 26 of 26 PageID #: 256
     Jan. 31. 2019 12:20PM                AMSCOT FINANCIAL                                        No. 5248     P. 2
                                                                                                  "

     ·:
          ..   .




                   RELq~                                                                      .
                   B.v signing b~, I confirm that I have J'ead and undentood the above. ·

                                                                   AGREBD AND CONSENTED TO:


                                                                   LA~PJI. T.Y


                   On the 81..f~ay of~ln the year 2019; b~fqre me, the und~lgned, p~rsonallY. pppeared
                   Lavecne O'Reilly, personafij lmown to me or proved to me on the basis of satisfac v1dence
                   to be-the individual •whose name is subscribed to the within lnstru~ent.




                                                                     Apprtwed as ,,, Form:
                                                                      CAMPANELLI & ASSOCIATES, P.C•
                                                                    . AttorMJISfor Rilator
                                                                      623 Stewart Avenue, Suite 203
                                                                      Garden City, NY 11530




                    SOORDERED.

                                /s/ Joanna Seybert

                     Hono    e Joanna Seybert
                   . Unite   tates· District Court     2   /1..' /2i, ( .9




                                                                                    01/31/2019    12:30PM (GMT-05:00)
